DISSENTING OPINION BY
Senior Judge KELLEY.
I respectfully dissent.
In general, as this Court has previously noted:
[T]he Insurance Commissioner is charged with primary responsibility to resolve insurance questions. See generally, Metropolitan Property and Liability Insurance Company v. Insurance Commissioner, 517 Pa. 218, 229, 535 A.2d 588, 594 (1987). Where, as here, the statutory scheme is complex, the *485reviewing court must be cautious in substituting its discretion for that of the administrative agency. Graduate Health Systems v. Pennsylvania Insurance Department, 674 A.2d 867 (Pa. Cmwlth.1996). Deference is accorded the decisions of the Commissioner, since the Commissioner has been afforded broad supervisory powers to regulate the insurance business in this Commonwealth, including the power to protect “the interests of the insureds, creditors, and the public generally....” 40 P.S. § 221.1(c) 1, Foster v. Mutual Fire Insurance, 531 Pa. 598, 614 A.2d 1086 (1992), cert. denied, [506 U.S. 1080, 113 S.Ct. 1051, 122 L.Ed.2d 356 (1993) ]....
Nationwide Insurance Company v. Pennsylvania Insurance Department, 779 A.2d 14,18 (Pa.Cmwlth.2001).
Section 713(a) of the Medical Care Availability and Reduction of Error Act (MCARE Act)2, provides, in pertinent part, that “[t]he [MCARE] fund shall be administered by the [Insurance Department] ....”3 In this regard, the Insurance Commissioner has publicly explained that:
Effective October 1, 2002, the [MCARE Act] establishes the [MCARE Fund] as a special fund within the State Treasury. The [MCARE] Fund will be administered by the Insurance Department (Department). Timely appeals of written determinations made by the [MCARE] Fund will be subject to the formal administrative hearings process of the Department. Appeals shall be governed by 2 Pa.C.S. §§ 501-508 and 701-704 (relating to the Administrative Agency Law), 1 Pa.Code Part II (relating to General Rules of Administrative Practice and Procedure) and 31 Pa.Code §§ 56.1-56.3 (relating to Special Rules of Administrative Practice and Procedure).
An aggrieved party that disputes a written determination by the [MCARE] Fund may request, in writing, a formal administrative hearing before the Insurance Commissioner. The written determination by the [MCARE] Fund shall advise how to timely request a hearing before the Insurance Commissioner.
32 Pa. Bull. 4553 (2002). In accord with the foregoing, the MCARE Fund has issued a Final Determination in this case regarding the relevant coverage issues, and has outlined how Fletcher could have appealed that determination within the Insurance Department. See Brief and Reproduced Record in Support of Petitioner’s Response to the Preliminary Objections of Respondent at 53a-55a.
Thus, there was an adequate and available administrative remedy to resolve the relevant coverage issues of this case.4 As a result, the Majority’s reliance upon Ohio *486Casualty Group of Insurance Companies v. Argonaut Insurance Company, 514 Pa. 430, 525 A.2d 1195 (1987), is misplaced, and the instant petition for review should be dismissed based on Fletcher’s failure to exhaust this adequate and available administrative remedy.
Accordingly, unlike the Majority, I would sustain the MCARE Fund’s prelimi- & <x> of CD o3 ^ 2 s* CD á. o* % s & tr ►a & ! | O-i ui GQ St 2 ct P o* S3

. Section 501(c) of the Insurance Department Act of 1921, Act of May 17, 1921, P.L. 789, as amended, added by Section 2 of the Act of December 14, 1977.


. Act of March 20, 2002, P.L. 154, No. 13, as amended, 40 P.S. § 1303.713(a)


. See also Section 712(d) of the MCARE Act which provides, in pertinent part:
(1) For calendar year 2003 and for each year thereafter, the [MCARE Fund] shall be funded by an assessment on each participating health care provider....
(2) The department shall notify all basic insurance coverage insurers and self-insured participating health care providers of the assessment by November 1 for the succeeding calendar year.
(3)Any appeal of the assessment shall be filed with the department.
40 P.S. § 1303.712(d).


.As this Court has previously noted:
The courts of this Commonwealth have long held that a party challenging administrative decision-making must first exhaust administrative remedies before seeking judicial review; where such remedies exist, courts lack jurisdiction. This doctrine is not inflexible, and it is not applied where administrative remedies are not available or *486are not adequate. A remedy is not adequate if it does not allow for adjudication of the issue raised or if it permits irreparable harm to occur to the plaintiffs during the pursuit of the statutory remedy. In addition, exhaustion has not been required in some cases ... where pursuit of an existing remedy would be futile....
Pennsylvania Pharmacists Association v. Department of Public Welfare, 733 A.2d 666, 672 (Pa.Cmwlth.1999) (citations omitted).